DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the invention of group II which comprises claims 1, 3-12 (in part) and 14 in the reply filed on May 28, 2021 is acknowledged. Applicants have canceled claims, 2, 14 and 16-25. Applicant states that the elected invention include all pending claims. Claims 1, 3-13 and 15 are present for examination. 

 Priority
	Acknowledgement is made for this application which is a 371 national stage application of PCT/US2017/023828 filed on 03/23/2017 and claims priority from provisional application 62/312,300 which was filed on 03/23/2016. 

Specification
The disclosure is objected to because of the following informalities:
 Paragraph [00059] encompasses "A TGFβ inhibitor inhibitor is a compound that decreases expression or activity of TGFβ inhibitor. A decrease in TGFβ inhibitor activity is defined by a reduction of a biological function of TGFβ inhibitor. A TGFβ inhibitor can neutralize TGFβ, interfere with binding of TGFβ to its receptor or inhibits a component of the TGFβ signaling pathway such as SMAD3, MEK or pERKl/2".

Paragraph [00059] should read as follows:
"A TGFβ inhibitor  is a compound that decreases expression or activity of TGFβ . A decrease in TGFβ  activity is defined by a reduction of a biological function of TGFβ . A TGFβ inhibitor can neutralize TGFβ, interfere with binding of TGFβ to its receptor or inhibits a component of the TGFβ signaling pathway such as SMAD3, MEK or pERKl/2".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 encompasses a method where the cell is contacted with the TGFβ antibody after the cell undergoes genome editing. Claim 10 states that the cell is contacted with the antibody 10 days after the genome editing. However the specification teaches that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim s 1, 3-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haojian Zhang et al (Bone Marrow Failure in Fanconi Anemia from Hyperactive TGF-β Signaling Volume 124, Issue 21, 14 November 2014, Page 356 in IDS).
Claim 1 is drawn to a method of increasing the efficiency of genome editing in a mammalian subject the method comprising contacting a cell undergoing genome editing with an antibody that is specific for TGFβ or TGFβR1 that inhibits the expression or activity of TGFβ. Claims 3-5 defines the cells in which genome editing is increased as cells that are differentiated cells or primary cells or in a mammalian subject. Claims 7-10 recites routine 
Thus the claims are essentially drawn to a method of inhibiting TGFβ or molecules and compounds in the TGFβ pathway in view of inhibiting or reducing non homologous end joining (NHEJ) while increasing homologous recombination (HR). The claims also encompass inhibiting molecules in the pathway of TGFβ to exert the same effects.
However the prior art by Zhang et al teach that the deficiency of Fanconi anemia (FA) DNA repair pathway leads to cellular defects in homologous recombination (HR) repair and hyperactivation of toxic non-homologous end joining (NHEJ)-mediated repair. Zhang et al teach that to test if inhibition of the TGF-β pathway in FA cells could rescue HR defects and account for the improvement of FA cellular growth. 
Their results showed that disruption of the TGF-β signaling pathway caused a decrease in NHEJ activity and that disruption of the TGF-β pathway also increased HR which resulted in reduced MMC-mediated DNA damage. Note that FA cells are mammalian cells.
	They state that inhibitors of the TGF-β signaling pathway may therefore be useful in the clinical treatment of patients with bone marrow failure and Fanconi anemia. Thus one of ordinary skill in the art would have a reasonable expectation that inhibitors of the TGF-β or inhibitors of TGF-β receptor or any inhibitor of TGF-β signaling pathway can be used to increase homologous recombination (HR) in favor of the NHEJ. Furthermore Zhang et al teach application of the inhibitors of the TGF-β or molecules that inhibit the TGF-β signaling pathway such as SMAD 3 to enhance HR. 

	At the time of the instant disclosure, the use of antibodies to inactivate the activity a protein was known thus would have been within the prevue of an ordinary skill in the art. 
Therefore, claims 1, 3-13 and 15 were prima facie obvious.

Conclusion: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          	July 3, 2021